Title: March [1799]
From: Washington, George
To: 

 


1. Snowing fast. Mer. at 30. More or less snow through the day with the wind though but little of it at No. Et. Snow 6 In. deep.
 


2. Morning very heavy & likely for more Snow. Mer. at 25 and Wind at No. Et. Mer. 26 at Night.
 


3. Morning moderate with little or no wind & Mer. at 26. Towds. Sundown it came out at No. W. & turned cold. Mer. 28 at Night. Mrs. Stuart & her 3 daughters (Stuarts) and Mr. & Mrs. Peters went away after breakfast.
 


4. Clear, hard frost. Mer. at 24 and wind at No. Wt. at which it continued all day and very cold. Mr. & Mrs. Carter went away after Breakfast.
 


5. Wind still at No. Wt. and Mer. at 8 in the Morning & 17 at Night. River almost closed with Ice. Clear all day. Mr. Lawe. Lewis & Wife went up to the Fedl. City.
 


6. Clear with a light breeze from the South. Mer. at 15 in the Morng. River closed—except in holes—32 at Night & Lowering. Mr. & Mrs. Law went away to day.
 



7. Morning—Mer. at 31, & a little cloudy with a light breeze from No. Wt. Clear & pleasant afterwards. Mer. 35 at N.
 


8. But little wind & that No. Westerly. Morng. clear & Mer. at 28. Southerly in the afternoon—clear all day & Mer. 40 at Night. Mr. Mrs. & Miss Carter returned this afternoon.
 


9. Morning clear but lowering, and, at times raining through the day. Major Pinckney came in the Evening. Mer. 40 and wind Southerly.

	
   
   Thomas Pinckney was returning home to South Carolina from a session of the United States Congress in Philadelphia. He was interested in experimental farming, and during this visit one of the topics of discussion was GW’s jackasses, two of which were for sale (GW to Charles Cotesworth Pinckney, 31 Mar. 1799, DLC:GW).



 


10. Mer. at 40 in the Morning. Wind and Weather very variable after 12 oclock with squalls & Rain by intervals. Mr. Carter & family and Major Pinckney left this after breakfast and young Mr. Barry—with a Spanish officer—a Mr. O’Higgens came to dinner & returned afterwards.

   
   
   Mr. O’Higgins may be Capt. Thomas O’Higgins of the Spanish navy (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 4:300n).



 


11. Mer. at 32 in the Morning and Wind at No. Wt. Afterwards So. Et. & very lowering. Mer. 34 at Night.
 


12. In the Night the wind shifted to No. Wt. again, and blew very hard & continued to do so through the day turning very cold. Mer. 22 in the morning & 18 at Night when it grew calm.
 


13. Mer. at 17 in the Morning and 20 at Night. Snowing all day—sometimes fast, at other times slow with very little wind.
 


14. Mer. at 15 in the Morning & quite Calm. Wind at So. Et. afterwards & lowering. Mer. at 30 at Night.
 


15. Mer. at 30 Morning & Evening. Wind (though not much of it) Easterly. Raining more or less all day.
 


16. A very thick Fog, with the wind Southerly. Mer. at 30 in the Morning & 40 at Night. At Night it shifted to No. West. Snow all gone. A Mr. Boyd & his Brother from Boston dind here.
 



17. Wind about North & mer. at 30 in the morning & lowering. At Night No. Wt. clear & Mer. at 24.
 


18th. Mer. at 22 in the Morning. Wind hard all day at No. Wt. and clear. Mer. at 24 at Night.
 


19. Calm in the Morning, & somewhat lowering afterwards, Wind Southerly & Mer. at 34 at Night.
 


20. Raining & drizling all day with the Wind at South. Mer. at 32 in the morning and 40 at Night.
 


21. Mer. at 50 in the Morning and at Night—higher at Noon. Raining by intervals all day with the Wind at South.
 


22. Morning Cloudy, with but little wind (that No. Westerly). Mer. at 42 in the Morning and 44 at Night.
 


23. Mer. at 35 in the Morning and 34 at Night. Wind at No. Wt. all day and cool. Mr. & Mrs. Lawe. Lewis returned from the Federal City.
 


24. Mer. at 32. Wind westerly—clear and pleasant. Mr. Robt. Stith came to dinner & stayed all N.
 


25. Calm & clear in the Morning. Wind Southerly & lowering in the afternoon. Mer. at  in the Morning & 52 at Night. Doctr. Craik & Mr. Foot dined here & returned in the afternoon.
 


26. A very light breeze from the Eastward in the morning. Clear & Mer. at 42. Very lowering towards evening. Mer. 52 at Night. Mr. Stith went away after breakfast.
 


27. Storming from N. a little Easterly. Mer. at 46 in the Morning. Raining more or less all day. Towds. Night the wind came out Violently at No. Wt. & began to clear. Mer. at 44.
 


28. Morning clear, Mer. at 32 in the Morning—ground a little froze. Wind high all day at No. Wt. until sundown. Mer. 34 at Night.
 


29. Mer. at 32 in the Morning & the Wind Southerly & Lowering. Clear afterwards. Wind towds. Night shifting to West. Mer. 50 at . Mr. Burwell Bassett came in the Evening.
 



30. Mer. at 45 in the Morning. Wind Southerly. Weather hazy & Smokey but otherwise pleasant. Mer. 56 at Night.
 


31. Clear Morning except being very smoky. Mer. at 48 and Wind Southerly. 62 at Night. Mr. Bassett went away after breakfast.
